DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over KUROWSKI et al. (US 2011/0186466 A1) in view of DONOFRIO (US 2624164).
With respect to claim 1, KUROWSKI et al. disclose a method for making a microfluidic cartridge, comprising: providing a substrate having opposing, flat external surfaces (intermediate film 13) and a via (hole or opening 6) extending therebetween, and an actuatable* film layer (first film 3 being adhesively bonded by its surface to the second film 7, leaving an unattached region 8 (p.6, paragraph 0089; fig. 3); *note here that unattached region would function as actuatable) disposable on a one of the opposing, flat external surfaces, wherein there are no dedicated structural fluidic microchannels disposed between the substrate and the actuatable film; providing a blister material (a carrier 2) shaped to form pouches 4; delivering a fluid into the blister material having pouch 4 (a liquid, particularly a reagent is placed in the blister pouches 4, which form container chamber during the manufacture of the container 4; p.0079); disposing the substrate 13 onto the blister material having reagent filled pouch 4 such that the via 6 intersects the pouch 4 of the blister material 2 (fig. 3); applying the actuatable film layer 3 to the exposed substrate surface thus sealing the via and the blister material 2 having pouch 4 (see fig. 3).
However, it is silent as to the method of how the carrier film 2 (blister material as claimed) being formed with pouch 4 (hollow shape as claimed) (via providing a fixture having opposing external surfaces wherein one of the external surfaces has at least one hollow formed therein and a corresponding vacuum channel extending from the other external surface and intersecting the corresponding hollow; disposing a blister material on the external surface of the fixture containing the hollow; applying a negative pressure through the vacuum channel and drawing the blister material against the external surface of the fixture and into the at least one hollow; delivering a fluid, disposing the substrate and applying the actuatable film layer 
DONOFRIO discloses a method of encapsulating liquid and semiliquid substances (title) wherein a first sheet of encapsulating material 28 being fed to a die roll 21; wherein each of the die pockets 36 in the die roll is generally cylindrical in shape and each of the pockets 36 is connected by a center passageway 74 to manifolding 75 drilled through the die roll 21; wherein by means not shown which are associated with a source of vacuum and air pressure (column 3, lines 40-49; column 4, lines 72-75 to column 5, lines 1-10); after filling process 62, the web 30 seals the fluid filled first sheet 28, and released from the die roll 21 (see fig. 4).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ method of forming the pouch 4 on the carrier film 2 (blister material as claimed) of KUROWSKI et al. via providing die roll having cylindrical pockets 36 and associated with a source of vacuum (see fig. 4) (a fixture having opposing external surfaces wherein one of the external surfaces has at least one hollow formed therein and a corresponding vacuum channel extending from the other external surface and intersecting the corresponding hollow as claimed); feeding the first sheet of encapsulating material 28 through the die roll with pockets with means of vacuum source (disposing the blister material on the external surface of the fixture containing the hollow; applying a negative pressure through the vacuum channel and drawing the blister material against the external surface of the fixture and into the at least one hollow as claimed); delivering a fluid, disposing the seal webs (substrate and/or actuatable film layer as claimed) while the first sheet is on the die roll with pockets; release the fluid filled pocket sealed material from the die roll (removing the cartridge consisting of the actuatable film layer, the substrate, and the fluid-filled blister material from the fixture as claimed) as taught by DONOFRIO as a well-known method of forming the blister material with hollow/pocket, filling the liquid and sealing the top of the fluid-filled pocket of blister material and removing the assembly used in encapsulating liquid art.
With respect to claim 3, KUROWSKI et al. as modified by … disclose the method as discussed above with respect to claim 1.  However, it is silent as to the intermediate film layer 13 (substrate as claimed) has a thickness equal to or less than one millimeter (1mm).
The examiner note here that one of ordinary skilled in the art would have readily appreciated to recognize that the intermediate layer 13 needs low tear strength (p. 6, paragraph 0089) and thus one would understood to provide thin thickness of the layer.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the thickness of intermediate layer (substrate as claimed) of KUROWSKI et al. as modified by … to be equal to or less than 1 mm (as claimed) as one’s desired optimum thickness of the layer to provide low tear strength.
With respect to claim 4, KUROWSKI et al. as modified by … disclose the method as discussed above with respect to claim 1.  Also, KUROWSKI et al. as modified by … disclose the method wherein the substrate 13 is permanently adhered to the blister material 2 through at least one of ultrasonic bonding, RF bonding, laser welding, thermal bonding, adhesive lamination, and solvent bonding (…a laminate connection 29 formed a fluid type barrier layer between the intermediate film 13 and the carrier 2; p.6, paragraph 0098; figure 5a; …a fastening layer 29 such as an adhesive layer, a welding connection or a double-sided adhesive strip 29; p.8, paragraph 0125; …the lamination of the intermediate film 13 with the container carrier 2 and the first film 3, a double sided adhesive intermediate film 13 may be provided; p.6, paragraph 0100).
With respect to claims 6-7, , KUROWSKI et al. as modified by … disclose the method as discussed above with respect to claim 1.  Also, KUROWSKI et al. as modified by … disclose the method wherein the actuatable film layer 3 has a hydrophobic coating as claimed in claim 6; wherein the hydrophobic coating is wax as claimed in claim 7 (…fluid and gas tight aluminum foil 3; p.6, paragraph 0098; …the first film 3 uses of a metal foil or ceramic film or plastic films; when the ceramic film or plastic films are used, the material should be fluid-tight in relation to the fluid enclosed in the capsule.  This should be achieved for example by applying a diffusion and fluid tight coating on the interior of the chamber; p.2, paragraph 0023).  Note here that one of well-known fluid tight coating is wax as claimed).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the fluid-tight coating of the first film 3 (actuatable film layer as claimed) of KUROWSKI et al. as modified by … to be a wax (as claimed) as one’s desired type of fluid tight coating to provide one’s desired its optimum performance of the fluid tight film layer. 

Allowable Subject Matter
Claims 2 (claims 8-14 are dependent from claim 2) and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of prior art of the record discloses, teaches, and/or suggest the method further comprising: providing a protective cover applied to at least a portion of the surface of the blister material opposite the side of the blister material to which the substrate is engaged as claimed in claim 2; wherein the actuatable film layer is selectively bonded to regions of the substrate so that the actuatable film layer can modulate an opening and closing of the via as claimed in claim 5.
The closest prior art of the record (KUROWSKI et al.) disclose the actuatable* film layer (first film 3 being adhesively bonded by its surface to the second film 7, leaving an unattached region 8 (p.6, paragraph 0089; fig. 3); *note here that unattached region would function as actuatable).
However, it fails to disclose the first film 3 (actuatable film layer as claimed) being selectively bonded to regions of the intermediate film layer (substrate as claimed) so that the first film 3 can modulate an opening and closing of the opening 6 (the via as claimed) as claimed in claim 5.
Also, it fails to disclose the method comprising providing a protective cover applied to at least a portion of the surface of the carrier material 2 (blister material as claimed) opposite the side of the carrier material 2 (blister material as claimed) to which the intermediate layer 13 (substrate as claimed) is engaged as claimed in claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114.  The examiner can normally be reached on Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        

/Jaeyun Lee/
6/1/2021